219 F.2d 769
95 U.S.App.D.C. 87
James Henry FORD, Appellant,v.DISTRICT OF COLUMBIA, Appellee.
Nos. 12232-12234.
United States Court of Appeals, District of Columbia Circuit.
Argued Feb. 9, 1955.Decided Feb. 17,1955.Petition for Rehearing Denied March 29, 1955.

Appeals from the Municipal Court of Appeals for the District of Columbia.
Mr. Saul G. Lichtenberg, Washington, D.C., with whom Messrs. Albert A. Stern and Homer Brooks, Washington, D.C., were on the brief, for appellant.  Mr. Robert H. Symonds, Washinton, D.C., entered an appearance for appellant.
Mr. Hubert B. Pair, Asst. Corp. Counsel for the District of Columbia, Washington, D.C., with whom Messrs. Vernon E. West, Corp. Counsel, and Chester H. Gray, Principal Asst. Corp. Counsel, and Harry L. Walker, Asst. Corp. Counsel, Washington, D.C., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
The appellant was found by a jury in the Juvenile Court to be the father of three children born out of wedlock, and was ordered to pay $12.00 per week for their support.  On appeal, the Municipal Court of Appeals affirmed.  Ford v. District of Columbia, 1954, 102 A.2d 838.  On the basis of its opinion, the judgment of that court is


2
Affirmed.